UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTIN JONES, a/k/a Martin J. Del Rosareo, a/k/a Martin
Jones Del Rosario, a/k/a Roberto Jones, a/k/a Martin King,
a/k/a Martin J. Rosaro, a/k/a Martin Delrosareo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   W. Earl Britt, Senior District Judge.
(8:12-cv-01325-JFM)


Submitted:   June 10, 2013                    Decided:   July 5, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Rockville, Maryland, for
Appellant. Stuart F. Delery, Acting Assistant Attorney General,
J. Max Weintraub, Senior Litigation Counsel, Jessica A. Dawgert,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Martin      Jones    appeals       the     district         court’s       orders

granting     the     Government’s        motion       for    summary       judgment       and

revoking his naturalization and certificate of naturalization.

We affirm.

             We review a district court’s order granting summary

judgment     de    novo,   viewing       the    facts       and   drawing     reasonable

inferences in the light most favorable to the non-moving party.

PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 119 (4th

Cir. 2011).         Summary judgment is proper “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                                Fed. R.

Civ. P. 56(a).          “Only disputes over facts that might affect the

outcome    of     the   suit     under    the   governing          law    will     properly

preclude the entry of summary judgment.”                          Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).                       To withstand a motion

for    summary      judgment,      the     non-moving         party       must     produce

competent evidence to reveal the existence of a genuine issue of

material fact for trial.               See Thompson v. Potomac Elec. Power

Co.,   312      F.3d    645,     649     (4th   Cir.        2002)    (“Conclusory         or

speculative        allegations     do     not     suffice,         nor    does     a    mere

scintilla of evidence in support of [the non-moving party’s]

case.” (internal quotation marks omitted)).



                                           2
              We   note    that    it    is     undisputed     that    Jones    was     not

eligible      to   be     naturalized         because     he   had     two   controlled

substance offenses which disqualified him from naturalization.

See 8 U.S.C. §§ 1101(f)(3), 1182(a)(2)(A)(i)(II) (2006).

              We conclude that Jones failed to show that there was

an   agreement     whereby        he    would     plead   guilty      and    assist     the

Government in exchange for a promise that the Government would

not seek to revoke the certificate of naturalization.                               Jones

only   asserts     that    the    Government        agreed     not    take   any   action

against his immigration status, which at the time he allegedly

entered the agreement was that of a lawful permanent resident.

              We also note that Jones did not request additional

time to gather evidence that would support his claim that there

was an agreement that would permit him to become naturalized

without interference from the Government.                      We further note that

Jones’ claim that the Government waited too long to seek to have

his citizenship revoked is without merit.                       “As a general rule

laches   or    neglect      of    duty    on      the   part   of    officers      of   the

Government is no defense to a suit by it to enforce a public

right or protect a public interest[.]”                    INS v. Hibi, 414 U.S. 5,

8 (1973) (internal quotation marks omitted).                        Furthermore, Jones

did not show that he was prejudiced by the Government’s decision

to file the complaint twenty years after he took the oath of

citizenship.       See Costello v. United States, 365 U.S. 265, 282

                                              3
(1961) (assuming the defense of laches could be asserted in the

denaturalization       process,     the       petitioner     must   show     he     was

prejudiced by the delay).

           Accordingly,        we   affirm     the   district     court’s    orders.

We   dispense   with    oral    argument       because     the   facts   and      legal

contentions     are   adequately     presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          4